t c summary opinion united_states tax_court thomas w burton petitioner v commissioner of internal revenue respondent docket no 5613-00s filed date thomas w burton pro_se thomas j fernandez and miriam a howe for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax and a sec_6662 a penalty of dollar_figure the parties now agree mortgage interest and property_tax claimed on petitioner's schedule f profit or loss from farming are properly deductible on his schedule a itemized_deductions as expenses for a second home which together with other changes respondent made to petitioner's schedule a results in a dollar_figure increase of itemized_deductions petitioner is entitled to a net_operating_loss_carryover of only dollar_figure for the tax_year rather than the dollar_figure claimed by him petitioner's schedule ek supplemental income and loss rental activities are passive and petitioner is not liable for the accuracy-related_penalty this court must decide whether petitioner is entitled to deduct schedule c expenses which respondent disallowed in the amounts of dollar_figure for meals and entertainment dollar_figure for travel and dollar_figure for interest whether petitioner's farm activity was engaged in for profit during and if so whether it was a passive_activity and whether petitioner is entitled to a schedule e rental loss in the amount of dollar_figure some of the facts in this case have been stipulated and are so found petitioner resided in newport beach california at the time he filed his petition petitioner is an attorney practicing in the areas of business law trusts estates and technology he was admitted to the california state bar in petitioner operated a law practice with one office in san diego and one in orange county on his schedule c for petitioner reported dollar_figure in gross_income from his law practice and deducted expenses of dollar_figure respondent disallowed dollar_figure of petitioner’s schedule c deductions because petitioner did not substantiate these deductions the amount disallowed consists of dollar_figure for meals and entertainment dollar_figure for travel and dollar_figure for interest at trial respondent asserted that the meals and entertainment and travel expense deductions were disallowed because petitioner allegedly did not maintain a contemporaneous business record showing a business_purpose and because he deducted in some expenses charged on a credit card in but paid in deductions are strictly a matter of legislative grace 503_us_79 292_us_435 taxpayers must substantiate claimed deductions 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_7491 does not change the burden_of_proof where a taxpayer has failed to substantiate deductions 116_tc_438 moreover taxpayers must keep sufficient records to establish the amounts of the deductions 43_tc_824 q4e- sec_1_6001-1 income_tax regs generally except as otherwise provided by sec_274 when evidence shows that a taxpayer incurred a deductible expense but the exact amount cannot be determined the court may approximate the amount bearing heavily if it chooses against the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir the court however must have some basis upon which an estimate can be made 85_tc_731 sec_274 imposes stringent substantiation requirements for the deduction of travel and entertainment_expenses taxpayers must substantiate by adequate_records the following items in order to claim these deductions the amount of such expense the time and place of the travel or entertainment the business_purpose of the expense and the business relationship to the taxpayer of persons entertained sec_274 sec_1 5t b and temporary income_tax regs fed reg date to substantiate a travel or meals and entertainment deduction by means of adequate_records a taxpayer must maintain an account book diary log statement of expense trip sheet and or other documentary_evidence which in combination are sufficient to establish each element of expenditure or use sec_1_274-5t temporary income_tax regs fed reg date travel and meals and entertainment_expenses cannot be estimated under cohan 112_tc_183 sec_1_274-5t - - temporary income_tax regs fed reg date petitioner submitted a copy of his business_day calendar for the calendar was written in various inks and records the names of the clients and employees that petitioner had lunch or dinner with on each specific day and the dates on which he traveled we find that this record was made contemporaneously during the time the expenses were incurred the day calendar along with petitioner's detailed memoranda explaining the circumstances of the meals and entertainment and travel_expenses and copies of the receipts and credit card statements provide satisfactory evidence of the time and place of the expenses and that they had a business_purpose we find that the requirements of sec_274 are satisfied however of the total amount disallowed by respondent for these deductions dollar_figure of meals and entertainment_expenses and dollar_figure of travel_expenses which had been charged on a credit card in were deducted by petitioner in the year in which petitioner paid the credit card bill we have previously held that for cash-basis taxpayers the use of a credit card for an otherwise deductible expense qualifies as a payment in the year the credit card charge is made regardless of when the issuer is repaid schroeder v commissioner tcmemo_1986_ see also goldman v commissioner tcmemo_1990_8 therefore the payments made in for expenses charged in are not properly deductible in accordingly we sustain respondent's disallowance of meals and entertainment expense to - - the extent of dollar_figure dollar_figure le sec_50 percent pursuant to sec_274 and of travel expense to the extent of dollar_figure thus petitioner is entitled to deduct dollar_figure for meals and entertainment and dollar_figure for travel in addition to the amounts allowed by respondent in petitioner did not have enough cashflow to fully pay off his credit cards so he made minimum payments in petitioner was able to pay an accumulated balance and the corresponding interest petitioner deducted dollar_figure of interest_expense on his schedule c respondent allowed the deduction of dollar_figure but disallowed dollar_figure of the alleged interest_expense paid to the credit card company mbna respondent contends that petitioner did not substantiate that he paid the dollar_figure in interest or that the expense is deductible under sec_162 in general there is allowed as a deduction all interest_paid or accrued within the taxable_year on indebtedness sec_163 nevertheless an individual is not entitled toa deduction for personal_interest sec_163 certain interest including interest_paid or accrued on indebtedness properly allocable to a trade_or_business other than the trade_or_business of performing services as an employee is not personal_interest sec_163 a because petitioner is a cash_basis taxpayer interest allocable to his business_debts is deductible when paid sec_163 petitioner's bookkeeper testified that petitioner used his mbna credit card almost exclusively for business purposes and - that he had a separate card for personal_use the charges on the mbna statements are for business meals as we have previously determined cellular phone gas and other such items however there are some charges that may or may not be business related petitioner's bookkeeper testified that she actually generated all the checks we found her to be a credible witness petitioner had a balance of more than dollar_figure in his mbna credit card account on date petitioner paid a total of dollar_figure to mbna in we believe that many of the charges on the mbna credit card account were for business_expenses under sec_162 and that interest was paid in as well as much of the debt however there is no evidence that dollar_figure of the dollar_figure paid to mbna was for interest not debt moreover respondent allowed petitioner an interest_deduction of dollar_figure this amount roughly corresponds to percent interest the interest rate on the mbna card applied to an average balance of dollar_figure for one year because petitioner was carrying the dollar_figure balance in the prior year and was making minimal payments it is likely that additional interest accumulated which was paid off in when petitioner made the larger payments to mbna accordingly under cohan v commissioner supra we allow petitioner to deduct dollar_figure of interest in addition to the amount allowed by respondent and sustain respondent's disallowance to the extent of dollar_figure petitioner also filed a schedule f for an apple and timber farm located on palomar mountain the farm was acquired by - - petitioner in and the apple and timber activity began a couple of years thereafter the farm consists of five parcels of land four of the parcels are used in farming and the fifth has a house on it the apple orchard portion of the property consists of approximately acres with about apple trees the house is on a parcel of acres approximately acres consist of either a mixed forest or hardwoods that petitioner has planted the hardwoods are primarily oak and black walnut the trees will take about years to mature the farm income is from people who pick their own apples in the orchard or who buy bags of apples that petitioner picked and bagged the farm activity has never generated a profit in petitioner reported dollar_figure in gross_income and dollar_figure in expenses for his farm activity petitioner claimed a loss of dollar_figure respondent allowed the expenses to the extent they offset the income and disallowed the loss of dollar_figure petitioner and respondent agree that the mortgage interest of dollar_figure and the property taxes of dollar_figure claimed on the schedule f are properly deducted as itemized_deductions on schedule a as expenses for a second home the remaining expenses at issue total dollar_figure dollar_figure loss less dollar_figure mortgage interest less dollar_figure property taxes sec_183 disallows any deductions attributable to activities not engaged in for profit except as provided under sec_183 taxpayers need not have a reasonable expectation of profit however the facts and circumstances must demonstrate --- - that they entered into the activity or continued the activity with the actual and honest objective of making a profit 88_tc_464 78_tc_642 affd without opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs the taxpayer's motive to make a profit must be analyzed by looking at all the surrounding objective facts id pincite these facts are given greater weight than petitioner’s mere statement of intent dreicer v commissioner supra sec_1_183-2 income_tax regs provides a nonexclusive list of relevant factors which should be considered in determining whether the taxpayer has the requisite profit objective the factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and any elements indicating personal pleasure or recreation sec_1_183-2 income_tax regs these factors are not applicable or appropriate in every case 86_tc_360 in determining whether petitioner was engaged in the apple -- - and timber activity with the requisite intent to make a profit all of the facts and circumstances of his situation must be taken into account 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 and b income_tax regs no single factor is controlling nor is the existence of a majority of factors favoring or disfavoring a profit objective necessarily controlling 32_f3d_94 4th cir affg tcmemo_1993_396 sec_1_183-2 income_tax regs we first consider the manner in which the taxpayer carries on the activity in this case petitioner never had a written business plan he did not separate the expenses between the apple and timber portions of the activity petitioner did not prepare budgets with respect to the activity we have no evidence regarding the number of trees petitioner planted the cost of such trees or the condition of the trees petitioner did not carry on the activity in a businesslike manner we consider the expertise of the taxpayer or his advisers petitioner does not appear to have any previous farming experience petitioner said that he became involved in the farm activity because he was interested in preserving old varieties of apple trees it was a local wood cutter who suggested that petitioner could sell his timber prior to starting the apple and timber activity petitioner did not consult any experts in this activity petitioner later consulted with outside agronomists he has paid for consultations regarding the property petitioner also regularly read magazines relating to agriculture petitioner has professional companies come to his property to prune the trees if a tree dies petitioner does not have someone come and determine the cause it appears that petitioner does not have expertise in regards to farming and consults experts only occasionally we consider the time and effort expended by the taxpayer in carrying on the activity an intent to derive a profit may be demonstrated by a taxpayer who devotes much of his personal time and effort to the activity a taxpayer who withdraws from another occupation to devote most of his energies to the activity or a taxpayer who devotes a limited amount of time but employs competent and gualified people to carry on the activity sec_1_183-2 b income_tax regs petitioner is an attorney who operates two law offices he usually goes to the farm on thursday and comes back on saturday or sunday he has conceded that the home on the farm property is a second home he estimates that he spends one full_day a month on farming activities he has no full-time help on the whole petitioner expends only minimal time and effort on the farm activity we consider the taxpayer's expectation that assets used in the activity may appreciate in value if land is purchased or held primarily with the intent to profit from the increase in its value and the taxpayer also engages in farming on the land the farming and the holding of the land will ordinarily be considered - a single activity only if the farming activity reduces the net cost of carrying the land for its appreciation in value sec_1_183-1 income_tax regs therefore the farming and holding of the land will be considered a single activity only if the income derived from farming exceeds the deductions attributable to the farming activity which are not directly attributable to the holding of the land such as mortgage interest and property taxes sec_1_183-1 income_tax regs petitioner paid roughly dollar_figure an acre for his property similar_property across the street from petitioner's property sold for dollar_figure an acre undoubtedly petitioner's land has appreciated in value however the claimed farming expenses exceed the profit from farming by dollar_figure even after making the adjustments described above therefore the farming activity is to be considered separately from the holding of the land for appreciation zdun v commissioner tcmemo_1998_296 affd without published opinion 229_f3d_1161 9th cir petitioner argues that we should consider the revenue from the sale of the trees years from now petitioner estimated that a black walnut tree could sell for dollar_figure to dollar_figure per tree and that he has thousands of trees he provided no witnesses as to the value of the trees in years and was inexact about the number of trees he owned nevertheless we believe the trees have some value and take that into consideration we consider the success of the taxpayer in carrying on other similar or dissimilar activities there is no evidence that petitioner has engaged in this type of activity before we consider the taxpayer's history of income or losses with respect to the activity petitioner's farming activities have not generated a profit since their inception in in and petitioner's reported farming expenses were dollar_figure dollar_figure and dollar_figure respectively and farming income was dollar_figure dollar_figure and dollar_figure respectively even if we exclude the deductions for mortgage interest and property taxes that were properly reportable on schedule a the expenses for all three years greatly exceed the income we consider the amount of occasional profits if any which are earned substantial profit though only occasional is generally indicative of a profit objective if the losses are comparatively small sec_1_183-2 income_tax regs as we have set forth above petitioner has a history of losses petitioner contends that he will make more than enough revenue from the sale of the trees to cover the farming expenses_incurred over the year growing period the evidence presented to substantiate this contention is minimal moreover petitioner has yet to sell a single tree even though some of the trees must have reached maturity during the past years because the forest was already in existence when petitioner bought the property nonetheless we find that the trees are of increasing value and we take that into consideration we consider the financial status of the taxpayer substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit especially if there are personal or recreational elements involved sec_1_183-2 income_tax regs petitioner had dollar_figure in gross_receipts from legal services on his return he reported dollar_figure of business income from the law offices and dollar_figure of capital_gain obviously petitioner does not rely on his farm activity for income the income from petitioner's law practice gives petitioner the means to wait for the trees to grow the losses from the activity generate substantial tax benefits for petitioner in addition he benefits from the recreational elements involved in visiting his second home every weekend we consider whether there are elements of personal pleasure or recreation the presence of personal motives in carrying on of an activity may indicate that the activity is not engaged in for profit especially where there are recreational or personal elements involved sec_1_183-2 income_tax regs petitioner travels to his second home in the mountains every weekend and spends up to days in that home he claims he spends the eguivalent of day a month on activities allegedly related to the apples and timber when he purchased the property he did not plan on using it to grow timber as petitioner admits the property was purchased primarily for recreational reasons ie for use as a second home petitioner mainly relies upon the argument that after the -- - trees have matured years he will make more than enough money to cover the expenses he has incurred while this may or may not be true that contention alone does not turn this activity into a business petitioner is merely waiting while the trees appreciate in value we would expect someone who operates a timber farm for profit to keep records regarding the specifics of the trees such as the date the trees were planted and the cost of the trees that were planted along with a business plan and records of expenses experts would be consulted prior to engaging in the activity and used thereafter as needed a farm would have employees to maintain and care for the trees petitioner would have to spend more than one day a month on farm activities if he had no employees a timber farm normally would not have a vacation house located on the property factors that would tend to establish that a timber farm is entered into for profit are clearly shown in kurzet v commissioner tcmemo_1997_54 affd in part and revd in part 222_f3d_830 10th cir in contrast to describe the amount of time and energy petitioner has put into the apple and timber farm as an activity is generous at the most petitioner has an investment we also note that petitioner deducted personal expenses for telephone painting and cleaning services on the schedule f these are nondeductible under sec_262 when taken in conjunction all of these factors we have reviewed establish that petitioner does not have a profit objective for the apple and timber activity petitioner did not -- - operate the farm with an intent to make a profit accordingly we sustain respondent's determinations with regard to the farm expenses remaining in issue petitioner's residence is in the front house of three units on his property there are two smaller units in the backyard which he rents petitioner testified that his house is about square feet and that the rental units are and square feet petitioner resides in his house for about days of the week he allocated the expenses which he claims are related to all three houses one-third to his personal_residence and two- thirds to the rental units respondent did not question the proposition that all the expenses related to all three units on his schedule e petitioner reported dollar_figure of gross rents and deducted dollar_figure of expenses which resulted in a loss of dollar_figure the dollar_figure of claimed deductions on the schedule e were expenses pertaining to petitioner’s personal_residence and expenses pertaining to the rental units respondent allowed the deduction of the full amount of taxes and interest deducted dollar_figure and dollar_figure respectively the remaining expenses which petitioner deducted were dollar_figure for insurance dollar_figure for utilities dollar_figure for depreciation dollar_figure for gardening and dollar_figure for miscellaneous these total dollar_figure and respondent disallowed dollar_figure of that amount respondent’s position is that petitioner's apportionment is not reasonable upon our own consideration of the record we find that petitioner is entitled to deduct percent of the insurance utilities depreciation and miscellaneous expense petitioner is not entitled to deduct the gardening expense because petitioner deducted two-thirds of the total expenses total expenses excluding gardening expenses equal dollar_figure forty percent of that amount is dollar_figure the amount deductible by petitioner as mentioned the rental activities are passive to the extent that we have not addressed any of the parties' arguments we have considered them and conclude they are irrelevant or without merit reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
